Opinion by
Judge Cofer:
The appellants’ petition is fatally defective, and the appellee’s demurrer thereto should have been sustained. Licking River, being a navigable stream, the appellee had a right, independent of the charter of the corporation, to use it for floating its logs to such point as it might desire, and could only be made liable for injuries to others, shown to have resulted from its careless or negligent use of the common right to use the river for purposes of navigation.
It is neither alleged in general terms that it was guilty of negligence or carelessness, nor are any facts alleged from which either is necessarily to be inferred. Nor does it appear that the injuries complained of by the appellants resulted from any wrongful act or omission of the appellee. It is true they say that by reason of the wrongful acts of the defendant, one boat and its cargo was damaged to the amount of $780, and that another boat was sunk, and they were thereby damaged the sum of $800; but they state no facts which show any connection between any wrongful act of the appellee and the injuries of which'they complain. Whether the logs were against appellants’ boats, or the boats ran against the logs and were injured, or whether the logs blocked up the channel of the river so that the boats could not pass, or whether the injury happened in some other way, is not stated.
The petition being insufficient to' support a verdict for the appellants, if one had been rendered in their favor, it is unnecessary to consider any other question. Judgment affirmed.